DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the Amendment and Response to Non-Final Office Action on 15 February 2022 (“Response”) have been fully considered but they are not persuasive. Applicant's argument that “the combination proposed by the Examiner would yield a device incapable of performing its intended purpose” (Response: pg. 8), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has amended the claim to now include “said machine-readable code of said cash system server configured to cause said processor thereof to receive an output from said casino chip reader regarding a number of casino chips belonging to a player that are presented by an operator of the cashier workstation to said casino chip reader.” However, modifying who the operator is does not result in a structural difference between the claimed invention and the prior art. Further, modifying a ‘self-service’ workstation into a ‘cashier’ workstation only under BRI requires a cashier to be present and does not necessarily require a structural difference, which is what is taught by Mateen in ¶ 0074. Further, validating a value of casino chips under BRI could simply be accepting an amount read by the reader and does not necessarily require a change in the amount. Pgs. 8 and 9 of Jonathan clearly teach that an operator being either a counter staff (i.e. a cashier) or a person performing a transaction at a self-service terminal (i.e. a player) could be using a system utilizing a RFID casino currency gaming chip system (similar to the RFID casino currency gaming chip system of Paton and Mateen) and either opt to not proceed or confirm input amount (i.e. validation). Therefore, one of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the operator validation input as disclosed by Jonathan to the casino monetary systems and methods as taught by Paton and Mateen for the predicted result of improved casino monetary systems and methods. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0160032 A1 to Paton (“Paton”) in view of United States Patent Application Publication No. 2014/0074694 A1 to Mateen et al. (“Mateen”) and International Publication No. WO 2019/194673 A1 to Jonathan (“Jonathan”).
As per claims 1 and 11, the claimed subject matter that is met by Paton includes:
a casino monetary system comprising (Paton: Fig. 1): 
a cashier workstation comprising a processor, a memory, at least one user input device, a display, a communication interface and machine-readable code stored in said memory and executable by said processor (Paton: ¶ 0012 and Fig. 1); 
a casino chip reader comprising a chip detector and a controller (Paton: ¶¶ 0013, 0015 and 0022);

a cash system server comprising a processor, a memory, a communication interface and machine-readable code stored in said memory thereof and executable by said processor thereof (Paton: ¶ 0012 and Fig. 1, 124); 
said machine-readable code of said cash system server configured to cause said processor thereof to receive an output from said casino chip reader regarding a number of casino chips presented to said casino chip reader, to cause said display of said cashier workstation to display information, to generate instructions to cause said cash dispenser to dispense an amount of cash equal to said value of said number of casino chips (Paton: ¶ 0027 and 0030).
Paton fails to specifically teach 1.) a cashier workstation… casino chips belonging to a player that are presented by an operator of the cashier workstation, 2.) an AML server comprising a processor, a memory, a communication interface and machine-readable code stored in said memory thereof and executable by said processor thereof, 3.) regarding said number of casino chips based upon said output, 4.) to receive input from an operator of said cashier workstation regarding validation of a value of said number of casino chips and 5.) said cash system server configured to transmit transaction information regarding said number of casino chips and their value to said AML server. The Examiner provides Mateen to teach and disclose claimed features 1-3 and 5.
The claimed subject matter that is met by Mateen includes:
a cashier workstation (Mateen: ¶ 0006)

casino chips belonging to a player that are presented by an operator of the cashier workstation… regarding said number of casino chips based upon said output (Mateen: ¶ 0074)
said cash system server configured to transmit transaction information regarding said number of casino chips and their value to said AML server (Mateen: ¶¶ 0096, 0106 and 0111)
Paton teaches a casino monetary system and method. Mateen teaches a comparable casino monetary system and method that was improved in the same way as the claimed invention. Mateen offers the embodiment of a cashier workstation, an AML server comprising a processor, a memory, a communication interface and machine-readable code stored in said memory thereof and executable by said processor thereof, regarding said number of casino chips based upon said output, and said cash system server configured to transmit transaction information regarding said number of casino chips and their value to said AML server. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific features and extra server as disclosed by Mateen to the casino monetary system and method as taught by Paton for the predicted result of improved casino monetary systems and methods. No additional findings are seen to be necessary. 
Paton and Mateen fail to specifically teach 4.) to receive input from an operator of said cashier workstation regarding validation of a value of said number of casino chips. The Examiner provides Jonathan to teach and disclose this claimed feature.
The claimed subject matter that is met by Jonathan includes:

Paton and Mateen teaches casino monetary systems and methods. Jonathan teaches a comparable casino monetary system and method that was improved in the same way as the claimed invention. Jonathan offers the embodiment of to receive input from an operator of said cashier workstation regarding validation of a value of said number of casino chips. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the operator input as disclosed by Jonathan to the casino monetary systems and methods as taught by Paton and Mateen for the predicted result of improved casino monetary systems and methods. No additional findings are seen to be necessary. 
As per claim 2, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said casino chip reader comprises an RFID reader (Paton: ¶¶ 0013 and 0015).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said casino chip reader comprises an image detector (Paton: ¶ 0022).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:

The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said machine-readable code of said AML server is configured to cause said processor thereof to generate one or more reports based upon said transaction information (Mateen: ¶ 0060 and Jonathan: pgs. 7-8).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said transaction information transmitted from said casino system server to said AML server further comprises information identifying a person presenting said number of casino chips for redemption (Mateen: ¶¶ 0092 and 0111 and Jonathan: pgs. 7-8).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said casino chip reader comprises an RFID reader and said step of reading comprises reading RFID tags associated with said number of chips (Paton: ¶¶ 0013 and 0015).

As per claim 14, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said casino chip reader comprises an image capture device and said step of reading comprises capturing an image of said number of chips (Paton: ¶ 0022).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 11, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said step of outputting comprises transmitting said information regarding said number of casino chips to a casino cash server (Paton: ¶¶ 0027 and 0030 and Mateen: ¶¶ 0074 and 0111).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 11, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said step of generating said instructions to cause said cash dispenser to dispense an amount of cash is performed by said casino cash server (Paton: ¶¶ 0027 and 0030). 
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 11, and are incorporated herein.
17, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said information regarding said number of casino chips comprises a number of said chips and a value of said chips (Mateen: ¶¶ 0074 and 0111).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 11, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
wherein said step of receiving input regarding validation of a value comprises receiving input from said operator to change said information regarding said number of casino chips (Mateen: ¶¶ 0075-0078, obvious to modify from changing bills to changing chips).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 11, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Paton, Mateen and Jonathan includes:
automatically generating one or more AML reports at said AML server based upon said transaction information (Mateen: ¶¶ 0060 and Jonathan: pgs. 7-8).
The motivation for combining the teachings of Paton, Mateen and Jonathan are discussed in the rejection of claim 11, and are incorporated herein.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Paton in view of Mateen and Jonathan as applied in claim 1, and further in view of United States Patent Application Publication No. 2017/0169668 A1 to LaDuca et al. (“LaDuca”).
As per claim 5, Paton, Mateen and Jonathan fail to specifically teach wherein said cash dispenser comprises a secure cash storage device. The Examiner provides LaDuca to teach and disclose this claimed feature.
The claimed subject matter that is met by LaDuca includes:
wherein said cash dispenser comprises a secure cash storage device (LaDuca: ¶ 0080)
Paton, Mateen and Jonathan teach casino monetary systems and methods. LaDuca teaches a comparable casino monetary system and method that was improved in the same way as the claimed invention. LaDuca offers the embodiment of wherein said cash dispenser comprises a secure cash storage device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the secure cash storage device as disclosed by LaDuca to the casino monetary systems and methods as taught by Paton, Mateen and Jonathan for the predicted result of improved casino monetary systems and methods. No additional findings are seen to be necessary. 
As per claim 6, the claimed subject matter that is met by Paton, Mateen, Jonathan and LaDuca includes:
wherein said secure cash storage device is configured to dispense coins and/or currency therefrom (LaDuca: ¶¶ 0074, 0080 and 0084).
The motivation for combining the teachings of Paton, Mateen, Jonathan and LaDuca are discussed in the rejection of claim 5, and are incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paton in view of Mateen and Jonathan as applied in claim 1, and further in view of United States Patent Application Publication No. 2010/0203961 A1 to Burke et al. (“Burke”).
As per claim 9, Paton, Mateen and Jonathan fail to specifically teach transmit said one or more reports to an external entity. The Examiner provides Burke to teach and disclose this claimed feature.
The claimed subject matter that is met by Burke includes:
wherein said machine-readable code of said AML server is configured to cause said processor thereof to transmit said one or more reports to an external entity (Burke: ¶ 0030).
Paton, Mateen and Jonathan teach casino monetary systems and methods. Burke teaches a comparable casino monetary system and method that was improved in the same way as the claimed invention. Burke offers the embodiment of transmit said one or more reports to an external entity. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of transmitting reports to an external entity as disclosed by Burke to the casino monetary systems and methods as taught by Paton, Mateen and Jonathan for the predicted result of improved casino monetary systems and methods. No additional findings are seen to be necessary. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paton in view of Mateen and Jonathan as applied in claims 1 and 11, and further in view of United States Patent Application Publication No. 2020/0320820 A1 to Bros et al. (“Bros”).
10, Paton, Mateen and Jonathan fail to specifically teach transmit said one or more reports to an external entity. The Examiner provides Bros to teach and disclose this claimed feature.
The claimed subject matter that is met by Bros includes:
a mat for receiving said number of casino chips (Bros: ¶¶ 0001, 0005 and 0049).
Paton, Mateen and Jonathan teach casino monetary systems and methods. Bros teaches a comparable casino monetary system and method that was improved in the same way as the claimed invention. Bros offers the embodiment of a mat for receiving said number of casino chips. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the mat as disclosed by Bros to the casino monetary systems and methods as taught by Paton, Mateen and Jonathan for the predicted result of improved casino monetary systems and methods. No additional findings are seen to be necessary. 
As per claim 12, the claimed subject matter that is met by Paton, Mateen, Jonathan and Bros includes:
wherein said step of associating comprises locating said number of casino chips on a mat (Bros: ¶¶ 0001, 0005 and 0049).
The motivation for combining the teachings of Paton, Mateen, Jonathan and Bros are discussed in the rejection of claim 10, and are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/A. Hunter Wilder/Primary Examiner, Art Unit 3627